266 F.2d 471
105 U.S.App.D.C. 270, 121 U.S.P.Q. 294
ARMOUR RESEARCH FOUNDATION OF ILLINOIS INSTITUTE OFTECHNOLOGY, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 14550.
United States Court of Appeals District of Columbia Circuit.
Argued March 4, 1959.Decided May 7, 1959.

Mr. Benjamin H. Sherman, Chicago, Ill., with whom Mr. William A. Smith, Jr., Washington, D.C., was on the brief, for appellant.
Mr. Arthur H. Behrens, Atty., U.S. Patent Office, with whom Mr. Clarence W. Moore, Solicitor, U.S. Patent Office, was on the brief, for appellee.
Before BAZELON, FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court dismissing appellant's complaint in a suit instituted against the Commissioner of Patents, pursuant to 35 U.S.C. 145 (1952),1 to authorize issuance of a patent.  Broadly, the claims in suit relate to a method of making magnetic material (suitable for use in high-fidelity tapes) from iron oxides containing a trivalent iron atom, and to the magnetic material formed thereby.


2
The Patent Examiner and, on appeal, the Patent Office Board of Appeals concluded essentially that the process revealed in the application was merely the aggregation of steps previously disclosed (1) in a patent already issued to appellant's assignor, teaching a process of making magnetic materials from iron oxides, and (2) in scientific publications dealing with the properties of iron oxides.  The Patent Office found that this aggregation of steps produced no new or unexpected results, and accordingly rejected the process claims as unpatentable.  The Patent Office also concluded that the product claim of the application was without patentable merit over claims of the patent previously issued to appellant's assignor.


3
The District Court concurred in the decision of the Patent Office and dismissed the complaint.  We find no error.


4
Affirmed.



1
 66 Stat. 803 (1952)